Citation Nr: 1509718	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  13-05 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to August 1970.  He died in November 2007 and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Pension Center located in Milwaukee, Wisconsin. 


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  She claims that the Veteran had diabetes mellitus and a heart disorder at the time of his death and that these disorders were related to his exposure to herbicides during service in the Republic of Vietnam.  The appellant further contends that the Veteran's diabetes mellitus and heart disorder ultimately caused or contributed to his death, which is listed on his death certificate as acute respiratory distress syndrome and multisystem organ failure.

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.5, 3.312 (2014).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as diabetes mellitus and valvular heart disease, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran who served in Vietnam is presumed to have been exposed to herbicides during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active service, certain diseases, including diabetes mellitus and ischemic heart disease, are deemed service-connected.  38 C.F.R. § 3.309(e).  However, regulations governing presumptive service connection for Agent Orange do not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).

At the time of the Veteran's death, service connection had not been established for any disabilities.  His DD Form 214 reflects his service in Vietnam from April 1968 to April 1969.  Thus, he is presumed to have been exposed to herbicides during his service in Vietnam.  38 U.S.C.A. § 1116 (West 2014).  As such, presumptive service connection would be warranted for diabetes mellitus and ischemic heart disease.  However, the medical evidence of record does not adequately address whether the Veteran's diabetes diagnosis or any cardiac disorder caused or substantially contributed to his death.

VA obtained a medical opinion in September 2011 in response to the appellant's claim for service connection.  The examiner reviewed the record and noted that the Veteran had severe restrictive and obstructive lung disease secondary to long-standing cigarette smoking and obesity.  According to the examiner, there was no evidence of ischemic heart disease at the time of the Veteran's death.  The examiner opined that the Veteran's cause of death was "at least as likely as not caused by or the result of severe obstructive and restrictive lung disease and hypoventilation."  The examiner identified the rationale for this opinion as "review of medical records" but offered no medical basis in support of the opinion provided.

In December 2012, VA obtained an addendum opinion from the September 2011 examiner.  In reviewing the record, the examiner again noted the Veteran had restrictive and obstructive lung disease, secondary to long-standing cigarette smoking and obesity.  The examiner opined that the Veteran's death was not caused by or a result of ischemic heart disease and noted that there was no evidence of ischemia shown on testing prior to his death.  Additionally, the examiner offered an opinion that the Veteran's cause of death was not caused by or the result of diabetes mellitus.  As rationale for this opinion, the examiner stated that the "caused [sic] of death is due to severe obstructive and restrictive lung disease.  Diabetes most likely secondary to steroids and obesity."  

The Board finds that the opinions provided by the September 2011 examiner are inadequate with which to decide the appellant's claim.  The opinions do not address whether any heart disorder, other than ischemia, or the Veteran's diagnosed diabetes mellitus substantially or materially contributed to his death.  Moreover, the opinions do not discuss the Veteran's presumed exposure to herbicides during his Vietnam service and whether this exposure is related to the cause of his death.  The opinions are additionally flawed in that they are not supported by sufficient medical rationale.  As such, the RO must obtain an additional medical opinion to correct these deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes the effort to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate).

Additionally, a review of the evidence indicates that private medical records pertinent to the claim have not yet been associated with the record.  An October 2007 discharge document indicates that the Veteran was admitted for treatment at Henry Ford Hospital in Detroit, Michigan on October 9, 2007, days prior to his death.  Although the record currently includes the discharge document, clinical lab results, and an autopsy report from this facility, no other records of this private treatment have been obtained.  Thus, while on remand, the RO must take appropriate action to obtain and associate with the record all outstanding records from this private medical facility that are pertinent to the claim on appeal.  38 C.F.R. §§ 3.159(c)(1).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims, to include all outstanding records from Henry Ford Hospital in Detroit, Michigan.  

Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of her response, the RO must attempt to obtain all outstanding VA records.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The appellant and her representative must then be given an opportunity to respond.  

2.  After completion of all necessary records development, the RO must obtain a VA medical opinion to clarify whether the cause of the Veteran's death is related to his military service from a VA physician who has not previously provided an opinion in this case.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the medical opinion that these records have been reviewed.  The examiner must provide opinions for the following:

(1)  Whether the Veteran had a heart disorder which substantially or materially contributed to his death, and if so, whether any identified heart disorder was causally related to events during his military service or any incident therein, to include exposure to herbicides.

(2)  Whether the Veteran's diagnosed diabetes mellitus either caused or substantially or materially contributed to the cause of his death.

(3)  Whether any disorder identified as the cause of the Veteran's death (acute respiratory distress syndrome and multisystem organ failure) was causally related to events during his military service or any incident therein, to include exposure to herbicides.

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must review the examination report obtained to ensure that it is in complete compliance with the directives of this remand.  The report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

4.  After completion of the above development, and any other development action that is deemed warranted, the RO must readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

